Citation Nr: 1614226	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  For purposes of eligibility for nonservice-connected death pension, whether the claimed child of the Veteran is established as his surviving child.

2.  Entitlement to nonservice-connected death pension on behalf of surviving child of the Veteran.

3.  Entitlement to dependency and indemnity compensation (DIC) on behalf of a surviving child of the Veteran.




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.  He passed away in July 2000.  The Appellant is the mother of A.H., who is, as of this decision, found to be the surviving child of the Veteran.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to DIC benefits is remanded for the purposes of readjudication and the issuance of a statement of the case (SOC).  The issue of entitlement to death pension for the years 2012, 2013, and 2015 is remanded for additional development.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A.H. is the surviving child of the Veteran.

2.  A.H.'s countable income exceeded the MAPR for the years 2010, 2011, and 2014.
CONCLUSIONS OF LAW

1.  A.H. meets the criteria for a "surviving child" of the Veteran.  38 C.F.R. § 3.210 (2015).

2.  The criteria for entitlement to death pension for a surviving child for the years 2010, 2011, and 2014 are not met.  38 U.S.C.A. §§ 1503 , 1542, 5103, 5103A, 5312 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.24, 3.271, 3.272 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The duties to notify and assist have been met.  38 C.F.R. § 3.159(c).  The Appellant has not alleged any prejudicial errors made in the development of this claim.


Death pension

Improved death pension is available to the "surviving child" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime and also subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57(a) (2015).  The Appellant is seeking death pension benefits on behalf of her daughter, A.H., the reported child of the Veteran.  The Veteran served for longer than 90 days during a period of war, therefore his service meets the requirements.  38 C.F.R. § 3.3(a)(3).

The threshold issue of whether A.H. is eligible for benefits must be addressed prior to consideration of whether entitlement to benefits is established.  That is, whether A.H. is the "surviving child" of the Veteran.  This claim has been denied on the basis that the evidence does not show the Veteran's paternity.

A "child" is defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or, (2) became permanently incapable of self-support before the age of 18; or, (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).  A.H. will not turn 18 until 2017.  She therefore qualifies as a child. 

For pension purposes, establishing a child's relationship to a veteran is set forth in 38 C.F.R. § 3.210.  The Appellant has not asserted that she and the Veteran were married.  The sufficiency of the evidence in determining the paternity of an illegitimate child will be determined in accordance with the facts of the individual case.  Proof of such relationship will consist of: (1) an acknowledgment in writing signed by him; (2) evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or, (3) any other secondary evidence which reasonably supports a finding of a relationship.  38 C.F.R. § 210(b).  This includes statements of persons who know that the veteran accepted the child as his.  38 C.F.R. § 210(b)(3)(ii).

The record reveals that A.H. is in receipt of benefits from the Social Security Administration (SSA), which the Appellant asserts are established due to the Veteran's death.  The RO made two requests to the SSA regarding records, which were not answered.  The Appellant submitted an award letter, but it does not specify the type of benefits received.

The Veteran's death certificate notes that the information on the certificate came from P.K.  A statement from P.K. is also associated with the file, indicating that she is the Veteran's grandmother, and A.H.'s great-grandmother, and that the Veteran acknowledged A.H. before his death.

The Veteran passed away in July 2000, when A.H. was approximately 7 months old.  It is not clear the cause of his death, but that it was within a year of A.H.'s birth suggests that there was not time for a formal acknowledgment through the court system.      

The Appellant noted receipt of child support in her application for benefits.  She clarified that this support was received for the benefit of her other child, who is not the Veteran's child.

Aside from a lack of definitive evidence showing paternity, such as a court order or an acknowledgment signed by him, there is no evidence that definitively shows the Veteran is not the father of A.H.  The SSA letter supports, and the letter from P.K. strongly supports, paternity.  Accordingly, the Board finds the evidence is sufficient to establish that A.H. is the "surviving child" of the Veteran.  She is therefore eligible to receive death pension benefits.  

The remaining inquiry is whether she is entitled to benefits.  As noted above, entitlement to death pension benefits is also subject to income limitations.  As a "surviving child," in order to qualify to receive benefits, she must meet the net worth requirements of 38 C.F.R. § 3.274.  Her annual income must not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.24, 3.3(b)(4).

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312 . 38 C.F.R. § 3.24.

The Appellant's claim was received in December 2010.  Effective from December 1, 2009, the maximum annual pension rate for a child was $2,020.  This amount remained in effect until December 1, 2011, when the MAPR increased to $2,093.  Effective December 1, 2012, the MAPR was increased to $2,129.  Effective December 1, 2013, the MAPR was increased to $2,161.  Effective December 1, 2014, the MAPR was increased to $2,198.

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§  3.271, 3.272.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1) . 

Exclusions from countable income for VA pension purposes include, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272.  The Appellant has denied having any unreimbursed medical expenses for the years from 2010 to 2014, and has not reported any other income aside from food stamps (at $308 per month in 2010) and child support received on behalf of another child ($240 per month in 2010).

The record has not been fully developed for the entire period on appeal, but the evidence shows that A.H. received SSA benefits in the amount of $802 per month in 2010 and 2011, and that she received $858 per month in 2014.  

Based on her SSA benefits alone, her income exceeded the MAPR for the years 2010, 2011, and 2014.  In 2010 and 2011, her SSA income was approximately $9624.  For 2014, her SSA income is approximately $10,296.  This does not take into consideration the receipt of food stamps, which are excludable as "welfare."  Accordingly, entitlement to death pension benefits must be denied for the years 2010, 2011, and 2014.

Income was not verified for the years 2012, 2013, and 2015.  Although it is likely that her SSA income did not deviate significantly from the amounts reported, these years are discussed in more detail in the Remand section below.


ORDER

For purposes of eligibility for death pension and other VA benefits, A.H. (the Appellant's daughter) is found to be the "surviving child" of the Veteran.

The claim of entitlement to death pension benefits for the years 2010, 2011, and 2014, is denied.


REMAND

The record must be developed to determine the surviving child's countable income for the years 2012, 2013, and 2015, for purposes of determining entitlement to death pension.

In regard to Dependency and Indemnity Compensation (DIC), the Appellant's June 2011 Notice of Disagreement (NOD) was general in terms, and expressed disagreement with the decision.  The only issue that was readjudicated on the statement of the case (SOC) was the issue of entitlement to death pension, and not DIC.  On remand, this issue shall be readjudicated and a SOC will be issued for the Appellant.  Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Appellant, addressing her disagreement with the denial of DIC benefits on behalf of her daughter.  The Appellant is advised that a timely substantive appeal (VA Form 9) will be necessary to perfect an appeal to the Board concerning this claim.

2.  Contemporaneously with the above, ask the Appellant for information regarding both her and A.H.'s income for the years 2012, 2013, and 2015.  Advise her of evidence that can be shown to have income excluded or expenses deducted from their total countable income.
3.  Following completion of the above directive, review the claims file to ensure compliance with this remand, then readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


